Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5 and 7-8 of U.S. Patent No. 10,904,915. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-2, 4-5 and 7-8, the claims of the parent patent recite features such as a transmitting a random access preamble on a PRACH. However, the claims additionally recite PRACHs starting at different symbol numbers. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention (or at the time the invention was made, pre-AIA ) to not recite the additional features.
Regarding claims 3 and 6, the parent patent fails to recite the PRACH consists of contiguous subcarriers. However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recite this additional feature based on the same grounds of rejection for claims 3 and 6 under 35 U.S.C. 103 below. 

		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0150523) in view of Lin et al. (US 2017/0094689) and Liu et al. (US 2016/0330766). For dependent claims here, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 1, Patel discloses a terminal apparatus (fig. 1, item 120) comprising: transmission circuitry (paras. 111-112) configured to and/or programmed to transmit a random access preamble on a Physical Random Access Channel (PRACH) (fig. 10, step 1012; para. 71, first sentence) to a base station apparatus (fig. 1, item 110; para. 36, third sentence), and reception circuitry (paras. 111-112) configured to and/or programmed to receive downlink control information (step 1014; para. 74-75; note: downlink RAR message having control information such a timing alignment value), wherein a Random Access - Radio Network Temporary Identifier (RA-RNTI) is determined at least based on an index of a symbol at which the PRACH starts (paras. 81-82; note: starting symbol period index of the PRACH). 
However, Patel fails to disclose the downlink control information has CRC (Cyclic Redundancy Check) parity bits scrambled by an RA-RNTI (Random access - Radio Network Temporary Identifier). Lin discloses this feature (para. 14, last sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the downlink control information with CRC parity bits scrambled by an RA-RNTI in the invention of Patel. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a message that is only decodable (“addressed”) to one device (Lin, para. 14; Patel, para. 80, first sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Patel fails to disclose the PRACH has OFDM (Orthogonal Frequency-Division Multiplexing) symbols. Lin discloses this feature (para. 24, last three sentences; figs. 6-7 and paras. 37-38). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention for the PRACH to have OFDM symbols in the invention of Patel. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing modulation type for the PRACH to realize communication (Lin, paras. 24 and 37-38; figs. 6-7; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Patel in view of Lin fails to disclose the PRACH is configured, from a plurality of PRACHs in a time domain within a duration based on a PRACH mask index included in a PDCCH order. Liu discloses configuring a PRACH, of a plurality of PRACHs within a time domain (para. 211, especially first sentence; fig. 2, subframes), based on a PRACH mask index included in a PDCCH order (para. 213, last sentence; para. 214, fifth and sixth sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the PRACH is configured, from a plurality of PRACHs in a time domain within a duration based on a PRACH mask index included in a PDCCH order in the invention of Patel in view of Lin. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing signaling to identify a PRACH resource for use by a UE (Liu, paras. 211 and 213-214; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 3, Patel in view of Lin’s embodiments and Liu fails to teach and makes obvious the terminal apparatus according to claim 1, wherein the PRACH consists of contiguous subcarriers. However, Lin in an alternate embodiment discloses a PRACH over contiguous subcarriers (figs. 7-8; para. 64). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the PRACH consists of contiguous subcarriers in the invention of Patel in view of Lin’s embodiments and Liu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing specific resources for a transmission (Lin, figs. 7-8 and para. 64; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). Alternatively, Patel discloses interlaced subcarriers (fig. 5). It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to not recite the additional feature of interlacing subcarriers as taught in Patel.
Regarding claim 4, these limitations are rejected on the same grounds as claim 1 above. In addition, Patel discloses the base station apparatus (fig. 1, item 110; para. 36, third sentence) comprising: reception circuitry (paras. 111-112) configured to and/or programmed to receive the random access preamble and transmission circuitry (paras. 111-112) configured to and/or programmed to transmit the downlink control information of the method of claim 1. 
Regarding claim 6, these limitations are rejected on the same grounds as claim 3 above. 
Regarding claims 7-8, these limitations are rejected on the same grounds as claims 1 and 4 above, respectively. 

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Lin and Liu as applied to claim 1 or 4 above, and further in view of Chen et al. (US 2011/0116437).
Regarding claim 2, Patel in view of Lin and Liu fails to teach and makes obvious the terminal apparatus according to claim 1, wherein the index of the OFDM symbol is one of 14 indices of 14 OFDM symbols. However, Chen discloses a PRACH duration as 14 symbols (fig. 4 and para. 45; note: 14 symbols per subframe (i.e., 7 symbols per slot and 2 slots per subframe)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a duration comprising 14 OFDM symbols in the invention of Patel in view of Lin and Liu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing resources to realize communication and/or provide a flexible time period for communication (Chen, para. 45 and 48 and figs. 4-5; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 5, these limitations are rejected on the same grounds as claim 2 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462